Exhibit 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change in Control Severance Agreement (this “Agreement”), dated and
effective July 8, 2016 (the (“Effective Date”), is by and between Trans Energy,
Inc., (the “Company”) and John Corp (the “Executive”).

STATEMENT OF PURPOSE

The Company desires, for its continued success, to have the benefit of services
of experienced management personnel like the Executive. The Company therefore
believes it is in the best interest of the Company and its shareholders that, in
the event of a Change in Control of the Company, the Executive be reasonably
secure in his employment and position with the Company, so that the Executive
can exercise independent judgment as to the best interest of the Company and its
owners, without distraction by uncertainties or risks regarding the Executive’s
continued employment with the Company created by the possibility of a Change in
Control. The Company thus believes it is imperative to (1) diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change in Control, (2) encourage
the Executive’s full attention and dedication to the Company currently and in
the event of any threatened or pending Change in Control, and (3) provide the
Executive with a severance benefits opportunity following a Change in
Control. Therefore, the Company and the Executive now desire to enter into this
Agreement in order to accomplish these objectives.

AGREEMENT

In consideration of the statements made in the Statement of Purpose and the
mutual agreements set forth below, the Company and the Executive hereby enter
into this Agreement, as follows:

1. Definitions and Interpretation. Various terms used in this Agreement are
defined in Exhibit A; each of the defined terms used in this Agreement begins
with a capital letter. Various interpretative matters for this Agreement are
also set forth in Exhibit A which is an integral part of this Agreement and
incorporated herein by reference.

2. Term of Agreement.

(a) This Agreement will commence on the Effective Date and shall continue in
effect through and including December 31, 2018, unless extended as set out below
(the original term and all extended terms being referred herein as the
“Term”). Commencing on December 31, 2018 (the “Renewal Date”), unless previously
terminated, this Agreement may be extended for a designated time period as
determined by the Company in its discretion and communicated to Executive prior
to the Renewal Date. The Term will expire at the close of the last day of the
Term (including any extension) as then currently in effect.

(b) Benefits shall be provided under this Agreement only in the event of a
Severance Payment Event that occurs during the Term. If there is not a Severance
Payment Event during the Term, then no Termination Benefits (as defined in
Section 4) or other post-termination benefits shall be provided under this
Agreement.



--------------------------------------------------------------------------------

3. Termination Benefits. Upon the occurrence of a Severance Payment Event, in
addition to any other severance or employment-termination compensation or
benefits to which the Executive may be entitled from the Company or any
Affiliate under the terms of any Plan of which the Executive is or was a
participant (or a beneficiary) as of the date immediately before the Severance
Payment Event, the following shall occur:

(a) The Company shall pay the Executive in cash, within five (5) Business Days
after the Employment Termination Date, all of his Base Salary and all other
earned but unpaid cash compensation or entitlements due to the Executive through
(and including) the Employment Termination Date, including any unused accrued
vacation pay and reimbursable business expenses in accordance with the policies
maintained by the Company for such purposes.

(b) Subject to Sections 4 and 23, the Company shall make the Severance Payment
in a cash lump sum payment within thirty (30) days after the Severance Payment
Event or such later date upon which Executive’s right to revoke a severance
agreement related to the Severance Payment Event under the West Virginia Human
Rights Act expires; provided, however, if such period begins in one taxable year
of the Executive and ends in a second taxable year, such payment shall not be
made until the second taxable year; and further provided, if the Executive is
determined to be a Specified Employee as of the Employment Termination Date,
then such lump sum payment, to the extent not exempt from, or excepted under,
Section 409A, shall be made within ten (10) days following the date that is six
(6) months after the Employment Termination Date.

4. Release Agreement. As a condition to the receipt of the severance benefits
that are described above in Sections 3, (the “Termination Benefits”), the
Executive must first execute and return to the Company a release agreement (the
“Release”) that is substantially in the same form as attached hereto as Exhibit
B (with any changes to such form as the Company may reasonably require, in its
discretion, to reflect the circumstances relating to the termination of the
Executive’s employment, any changes in applicable law, or any agreement by the
Company not to require a release with respect to one or more particular claims
or potential claims). The Company shall deliver such Release to the Executive
within five (5) days after the Employment Termination Date. The Executive must
return the executed Release within the twenty-one (21) or forty-five (45) day
period following the date of his receipt of the Release, as applicable and
stated in the Release. If the Release delivery and non-revocation period spans
two taxable years, the Termination Benefits will always commence or be made in
the second taxable year. The Company shall also execute the Release. No
Termination Benefits shall be payable or provided by the Company unless and
until the Release has been executed by the Executive, has not been revoked, and
is no longer subject to revocation by the Executive. The Release shall not
release any claim or cause of action by or on behalf of the Executive for
(a) any payment or other benefit that is required under this Agreement or any
Plan prior to the receipt of such benefit by or on behalf of the Executive, or
(b) a breach of this Agreement by the Company.

 

2



--------------------------------------------------------------------------------

Notwithstanding any provision hereof to the contrary, the severance benefits and
post-termination restrictive covenants as provided in this Agreement shall not
duplicate, or otherwise be in addition to, severance benefits provided under the
Executive’s Employment Agreement, if applicable. This Agreement shall control
and take precedence over the Employment Agreement in such respect but only upon
the occurrence of a Severance Payment Event hereunder. In the event that the
provision of any benefit under this Agreement, rather than a duplicative benefit
under the Employment Agreement, would constitute an impermissible acceleration
or deferral of compensation for purposes of Section 409A, then the portion of
such benefit that is equal to the severance benefit provided under the
Employment Agreement shall be provided in the same form and at the time as
specified in the Employment Agreement to the extent required for compliance with
Section 409A.

5. Post-Termination Restrictive Covenants. As an inducement to the Company to
enter into this Agreement, the Executive represents to, and covenants with or in
favor of the Company, his compliance with (a) any post-termination restrictive
agreements, policies or covenants that apply to, or cover, the Executive,
including, without limitation, those regarding Confidential Information, return
of Company property and non-disparagement, as set forth in Sections 8, 9 and 10,
and (b) all as the Company’s policies covering the Executive as an employee,
officer or director of the Company or any of its Affiliates.

6. No Mitigation. If a Severance Payment Event occurs, the Executive need not
seek other employment or attempt in any way to reduce the amount of payments due
to the Executive under this Agreement.

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any setoff, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others.

8. Confidential Information.

(a) Confidential Information Defined. For purposes of this Section 8, the term
“Company” shall include the Company and its Affiliates. During the course of the
Executive’s employment with the Company, the Company will (1) disclose or
entrust to the Executive, and provide the Executive with access to, Confidential
Information, (2) place the Executive in a position to develop business goodwill
belonging to the Company, and (3) disclose or entrust to the Executive business
opportunities to be developed for the Company.

(b) Protection of Confidential Information.

(1) Executive acknowledges that Confidential Information has been and will be
developed or acquired by the Company through the expenditure of substantial
time, effort and money and provides the Company with an advantage over
competitors who do not know or use the Confidential Information. Executive
further acknowledges and agrees that the nature of the Confidential Information
obtained during the Executive’s employment would make it difficult, if not
impossible, for Executive to perform in a similar capacity for a business
competitive with the Company without disclosing or utilizing Confidential
Information.

 

3



--------------------------------------------------------------------------------

(2) During and following the Executive’s employment by the Company, the
Executive shall hold in confidence and not directly or indirectly disclose, use,
copy or make lists of any Confidential Information, except to the extent
necessary to carry out the Executive’s duties on behalf of the Company.
Executive agrees to give the Company notice of any and all attempts to compel
disclosure of any Confidential Information within one (1) Business Day after the
Executive is informed that such disclosure is being, or will be, compelled. Such
written notice shall include a description of the Confidential Information to be
disclosed, the court, government agency, or other forum through which the
disclosure is sought, and the date by which the Confidential Information is to
be disclosed, and shall contain a copy of the subpoena, order or other process
used to compel disclosure.

(3) This confidentiality covenant shall be in addition to, and not limit or
restrict in any way, any other confidentiality agreement or other
post-employment covenant between the Executive and the Company.

9. Company Documents and Property. All writings, records, and other documents
and things comprising, containing, describing, discussing, explaining, or
evidencing any Confidential Information, and all equipment, computers, mobile
phones, components, manuals, parts, keys, tools, and the like in Executive’s
custody, possession or control that have been obtained by, prepared by, or
provided to, Executive by the Company or its Affiliate in the course or scope of
Executive’s employment with the Company (or any Affiliate) shall be the
exclusive property of the Company (or an Affiliate, as applicable), shall not be
copied and/or removed from the premises of the Company or the Affiliate, except
in pursuit of the business of the Company or Affiliate, and shall be delivered
to the Company or Affiliate, as applicable, without Executive retaining any
copies or electronic versions, within one (1) day following the Employment
Termination Date or at any other time requested by the Company.

10. No Disparaging Comments. Executive and the Company shall refrain from any
criticisms or disparaging comments about each other or in any way relating to
Executive’s employment or separation from employment with the Company; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information to any governmental law enforcement agency by
either Party that is required by compulsion of law. A violation or threatened
violation of this prohibition may be enjoined by a court of competent
jurisdiction. The rights under this provision are in addition to any and all
rights and remedies otherwise afforded by law to the Parties.

Executive acknowledges that in executing this Agreement, he has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under any other state
constitution which may be deemed to apply) and rights to disclose, communicate,
or publish disparaging information or comments concerning or related to the
Company; provided, however, nothing in this Agreement shall be deemed to prevent
Executive from testifying fully and truthfully in response to a subpoena from
any court or from responding to an investigative inquiry from any governmental
agency.

 

4



--------------------------------------------------------------------------------

For all purposes of the obligations of Executive under this Section 10, the term
“Company” refers to the Company and its Affiliates, and its and their directors,
officers, employees, shareholders, investors, partners and agents.

11. Tax Withholding. The Company or its Affiliate shall withhold from any
payments or benefits under this Agreement (whether or not otherwise acknowledged
under this Agreement) all federal, state, local, or other taxes that it is
required to withhold.

12. Employment Status. Nothing in this Agreement provides the Executive with any
right to continued employment with the Company or any Affiliate, or shall
interfere with the right of the Company or an Affiliate to terminate the
Executive’s employment at any time subject to their obligations under this
Agreement.

13. No Exclusivity. Except as expressly provided herein, this Agreement shall
not prevent or limit the Executive’s participation in any Plan for which the
Executive qualifies, nor shall it impair any rights that the Executive may have
under any other plan, program, contract or agreement with the Company or any
Affiliate.

14. Indemnification.

(a) The Company shall indemnify, defend and hold harmless the Executive from and
against any and all liability, costs and damages arising from his service as an
employee, officer or director of the Company and/or any of its Affiliates to the
full extent required by the articles of incorporation or bylaws of the Company
or an Affiliate. This Section 14 shall not limit in any way the rights of the
Executive to any other indemnification from the Company or an Affiliate, as a
matter of law, contract or otherwise.

(b) In the event that the Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company (or its Affiliate) related to any
contest or Dispute between the Executive and the Company (or its Affiliate) with
respect to this Agreement or the Executive’s employment, by reason of the fact
that the Executive is or was a director or officer of the Company (or its
Affiliate), or is or was serving at the request of the Company (or its
Affiliate) as a director, officer, member, employee or agent of another
corporation or a partnership, joint venture, trust or other enterprise, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent applicable to any other officer or director of the Company to the maximum
extent permitted under applicable law and the Company’s bylaws from and against
any liabilities, costs, claims and expenses, including all costs and expenses
incurred in defense of any Proceeding (including reasonable attorneys’ fees).
Costs and expenses incurred by the Executive in defense of such Proceeding
(including reasonable attorneys’ fees) shall be paid by the Company (or its
Affiliate) in advance of the final disposition of such litigation upon receipt
by the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) the Executive’s
representation (as made by this Agreement) that the Executive will repay the
amounts so paid if it shall ultimately be determined that the Executive is not
entitled to be indemnified by the Company under this Agreement.

 

5



--------------------------------------------------------------------------------

(c) During the Term and for a reasonable period thereafter, the Company (or its
Affiliate) shall purchase and maintain, at its own expense, directors’ and
officers’ liability insurance providing coverage to the Executive on terms that
are no less favorable than the coverage provided to other directors and
similarly situated executives of the Company.

15. Company’s Successor and Assignment. In addition to any obligations imposed
by law upon any successor to the Company, this Agreement shall be binding upon
and inure to the benefit of the Company and any successor of the Company
(whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company, as
previously defined, and any successor by operation of law or otherwise, and any
successor to the business and/or assets of the Company (as provided above) which
assumes and agrees to perform this Agreement.

16. Executive’s Successor. This Agreement is personal to the Executive and shall
not be assigned by the Executive. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment. If the
Executive should die after a Severance Payment Event, but before any payment or
other benefit to which the Executive is entitled to receive under this Agreement
has been fully received by Executive, all payments or benefits which the
Executive would have been entitled to receive had he continued to live shall be
made or provided in accordance with the terms of this Agreement to Executive’s
surviving lawful spouse, if any, or if not, to his estate upon receipt by the
Company of proper instructions.

17. Restricted Assignment. Except as expressly provided in Sections 15 and 16,
this Agreement, and the rights and obligations of the Parties hereunder, are
personal in nature, and neither this Agreement, nor any right, benefit, or
obligation of either Party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other Party. Any attempted assignment,
transfer, or delegation in violation of the preceding sentence shall be void and
of no force or effect.

18. Waiver and Amendment. No term or condition of this Agreement shall be deemed
waived other than by a writing signed by the Party against whom or which
enforcement of the waiver is sought. Without limiting the generality of the
preceding sentence, a Party’s failure to insist upon the other Party’s strict
compliance with any provision of this Agreement or to assert any right that a
Party may have under this Agreement shall not be deemed a waiver of that
provision or that right. Any written waiver shall operate only as to the
specific term or condition waived under the specific circumstances, and shall
not constitute a waiver of that term or condition for the future or a waiver of
any other term or condition. No amendment, termination or other modification of
this Agreement shall be effective unless stated in a writing signed by the
Parties.

19. Entire Agreement. This Agreement, including the Statement of Purpose,
contains the Parties’ entire agreement regarding the subject matter of this
Agreement, and

 

6



--------------------------------------------------------------------------------

supersedes any and all prior agreements, promises, understandings, and
representations between them regarding such subject matter, including the Change
in Control Termination Agreement dated April 22, 2013. The Parties have made no
agreements, representations, or warranties regarding the subject matter of this
Agreement that are not set forth in this Agreement.

20. Notice. Each Notice or other communication required or permitted under this
Agreement shall be in writing and transmitted or delivered by personal delivery,
prepaid courier or messenger service (whether overnight or same-day), prepaid
telecopy or facsimile, or prepaid certified United States mail (with return
receipt requested), addressed (in any case) to the other Party at the address
for that Party set forth below that Party’s signature on this Agreement, or at
such other address as the recipient has designated by Notice to the other Party.

Each Notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail, shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or
refusal.) Nevertheless, if the date of delivery is after 5:00 p.m. (local time
of the recipient) on a Business Day, the Notice or other communication shall be
deemed given, received and effective on the next Business Day.

21. Executive Acknowledgment. The Executive acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his legal counsel prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other Party. The
Executive represents that he is free to enter into this Agreement including,
without limitation, that he is not subject to any restrictive covenant that
would conflict with his duties and covenants under this Agreement.

22. Severability and Reformation. It is the desire of the Parties hereto that
this Agreement be enforced to the maximum extent permitted by law, and should
any provision contained herein be held invalid or otherwise unenforceable by a
court of competent jurisdiction, the Parties hereby agree that such provision
shall be reformed to create a valid and enforceable provision to the maximum
extent permitted by law; provided, however, if such provision cannot be
reformed, it shall be deemed ineffective and deleted herefrom without affecting
any other provision of this Agreement which shall remain fully enforceable. This
Agreement should be construed by limiting and reducing it only to the minimum
extent necessary to be enforceable under then applicable law. Any such
determination or reformation shall not be binding on any court or other
governmental authority not otherwise bound to follow such conclusions pursuant
to applicable law.

23. Compliance with Section 409A. Any provisions of the Agreement that are
subject to Section 409A are intended to comply with all applicable requirements
of Section 409A, or an exemption from the application of Section 409A, and shall
be interpreted and administered accordingly. Notwithstanding any provision of
this Agreement to the contrary, a termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amount or benefit that constitutes “non-qualified

 

7



--------------------------------------------------------------------------------

deferred compensation” (within the meaning of Section 409A) upon or following a
termination of the Executive’s employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision, references herein to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to additional taxes and
interest under Section 409A because the timing of such payment is not delayed as
required by Section 409A for a Specified Employee, then if the Executive is on
the applicable date a Specified Employee, any such payment that the Executive
would otherwise be entitled to receive during the first six months following his
“separation from service” (as defined under Section 409A) shall be accumulated
and paid, within ten (10) days after the date that is six months following the
Executive’s date of “separation from service”, or such earlier date upon which
such amount can be paid under Section 409A without being subject to such
additional taxes and interest such as, for example, upon the Executive’s death.

With respect to any amounts or benefits that are subject to Section 409A, this
Agreement shall in all respects be administered in accordance with
Section 409A. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement.

All reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A. Within the
time period permitted by Section 409A, the Company may, in consultation with the
Executive, modify the Agreement in the least restrictive manner necessary and
without any diminution in the value of payments or other benefits to the
Executive hereunder, in order to avoid the imposition of accelerated tax,
additional tax and/or penalties on the Executive under Section 409A.

24. Governing Law; Jurisdiction. All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of West Virginia, without giving effect to
any choice-of-law principle that would cause the application of the laws of any
jurisdiction other than West Virginia. Jurisdiction and venue of any action or
proceeding relating to this Agreement or any Dispute shall be exclusively in
Pleasants County, West Virginia (unless otherwise mutually agreed by the
Parties), and the Parties hereby waive any objection to such jurisdiction or
venue including, without limitation, to the effect that the location is
inconvenient.

25. Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement.

26. Counterparts. This Agreement may be signed in counterparts, with the same
effect as if both Parties had signed the same document. All counterparts shall
be construed together to constitute one, and the same, document.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on this 8th day of
July, 2016, to be effective as of the Effective Date.

 

WITNESS: Signature:  

/s/ Leslie A. Gearhart

Name:  

Leslie A. Gearhart

Date:  

7/8/16

EXECUTIVE: Signature:  

/s/ John G. Corp

Name:  

John Corp

Date:  

7/8/16

 

Address for Notices:   

 

 

 

 

 

 

ATTEST: By:  

Brett C. Greene

Title:  

Vice President-Land

Name:  

Brett C. Greene

Date:  

July 8, 2016

COMPANY: By:  

/s/ Stephen Lucado

Its:  

Chairman of the Board

Name:  

Stephen Lucado

Date:  

July 8, 2016

Address for Notices: 210 Second Street P.O. Box 393 St. Marys, West Virginia
26170

 

 

[Exhibits A and B follow.]

 

9



--------------------------------------------------------------------------------

EXHIBIT A

TO

CHANGE IN CONTROL EXECUTIVE SEVERANCE AGREEMENT

A. DEFINED TERMS. In the Agreement, the following terms shall have the meanings
set forth below:

1. “Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.

2. “Agreement” means the Change in Control Severance Agreement between the
Parties, as it may hereafter be amended or supplemented, of which this Exhibit A
is a part.

3. “Base Salary” means the Executive’s annual base salary from the Company or an
Affiliate.

4. “Board” means the then-current Board of Directors of the Company.

5. “Business Day” means any Monday through Friday, excluding any such day on
which banks are authorized to be closed in West Virginia.

6. “Cause” means any of the following: (A) the Executive’s conviction by a court
of competent jurisdiction as to which no further appeal can be taken of a crime
involving moral turpitude or a felony or entering the plea of nolo contendere to
such a crime by the Executive; (B) the commission by the Executive of a material
and demonstrable act of fraud, or a material and demonstrable misappropriation
of funds or property, of or upon the Company or any Affiliate; (C) the knowing
and willful engagement by the Executive, without the written approval of the
Board, in any material activity that directly competes with the business of the
Company or any Affiliate, or which would directly result in a material injury to
the business or reputation of the Company or any Affiliate; or (D) (i) the
material breach by Executive of any material provision of this Agreement, or
(ii) the willful, material and repeated nonperformance of the Executive’s duties
to the Company or any Affiliate (other than by reason of the Executive’s illness
or incapacity), but only under clauses (C), (D) (i) or (D) (ii), after
(1) Notice from the Board of such material breach or nonperformance (which
Notice specifically identifies the manner and sets forth specific facts,
circumstances and examples of which the Board believes that the Executive has
breached the Agreement or not substantially performed his duties) and (2) the
Executive’s continued willful failure to cure such breach or nonperformance
within the reasonable time period set by the Board, but in no event less than
ten (10) Business Days after his receipt of such Notice.

For purposes of the previous paragraph, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (a) authority given pursuant to a resolution
duly adopted by the Board or, if the Company is not the ultimate parent of a
group of

 

A-1



--------------------------------------------------------------------------------

affiliated companies and is not publicly-traded, the board of directors or
equivalent governing body of the ultimate parent of the Company (the “Applicable
Board”), (b) the instructions of the Chief Executive Officer or another senior
officer of the Company other than Executive, or (c) the advice of legal counsel
for the Company, shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the
Company. The termination of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
Notice of Termination duly adopted by the affirmative vote of not less than
two-thirds of the Applicable Board (excluding the Executive, if the Executive is
a member of the Applicable Board) at a meeting of the Applicable Board called
and held for such purpose (after reasonable notice is provided to the Executive
and the Executive is given an opportunity, together with counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, the Executive is guilty of the proscribed conduct, and
specifying the particulars thereof in detail.

7. “Change in Control” means a change in control of the Company which results
from the occurrence of any one or more of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company or any Subsidiary, (ii) any acquisition by the Company or any Subsidiary
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, or (iii) any acquisition by any corporation
pursuant to a reorganization, merger, consolidation or similar business
combination involving the Company (a “Merger”), if, following such Merger, the
conditions described in Section 7.8(c) (below) are satisfied;

(b) Individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) The consummation of a Merger involving the Company, unless immediately
following such Merger, (i) substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to Merger beneficially own, directly
or

 

A-2



--------------------------------------------------------------------------------

indirectly, more than fifty percent (50%) of the common stock of the corporation
resulting from such Merger (or its parent corporation) in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to such Merger and (ii) at least a majority of the members of
the board of directors of the corporation resulting from such Merger (or its
parent corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such Merger;

(d) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition, (i)
substantially all of the holders of the Outstanding Company Voting Securities
immediately prior to the consummation of such sale or other disposition
beneficially own, directly or indirectly, more than fifty percent (50%) of the
common stock of the corporation acquiring such assets in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to the consummation of such sale or disposition, and (ii) at
least a majority of the members of the board of directors of such corporation
(or its parent corporation) were members of the Incumbent Board at the time of
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company; or

(e) The adoption of any plan or proposal for the liquidation or dissolution of
the Company.

Notwithstanding the foregoing provisions of this definition of Change in
Control, to the extent that any payment (or acceleration of payment) hereunder
is (i) considered to be deferred compensation that is subject to, and not exempt
under, Section 409A, and (ii) payable as the result of the Change in Control,
then the term Change in Control hereunder shall be construed to have the meaning
as set forth in Section 409A as applicable with respect to the payment (or
acceleration of payment) of such deferred compensation, but only to the minimum
extent that such definition in Section 409A is inconsistent with the foregoing
provisions of the Change in Control definition, as determined by the Incumbent
Board.

8. “Change in Control Date” means the effective date of the occurrence of a
Change in Control.

9. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References herein to any Section of the Code shall include any successor
provisions of the Code.

10. “Common Stock” means the common stock, $0.001 par value per share, of the
Company.

11. “Company” means Trans Energy, Inc., a Nevada corporation, or its successor
in interest.

12. “Confidential Information” means any and all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company or to its Affiliates, partners, customers, or other Persons who
furnished such information, materials, and/or trade secrets to the Company or
its Affiliate with expectations of confidentiality.

 

A-3



--------------------------------------------------------------------------------

Confidential Information includes, regardless of whether such information or
materials are expressly identified or marked as confidential or proprietary, and
whether or not patentable: (a) technical information and materials of the
Company, or its Affiliates, partners, customers, or other Persons; (b) business
information and materials of the Company or its Affiliates, partners, customers
or other Persons; (c) any information or material that gives the Company or its
Affiliates an advantage with respect to its competitors by virtue of not being
known by those competitors; and (d) other valuable, confidential information and
materials and/or trade secrets of the Company, or its Affiliates, partners,
customers, or other Persons. Notwithstanding the foregoing, Confidential
Information shall not include information that (1) is already properly in the
public domain or enters the public domain with the express consent of the
Company, or (2) is intentionally made available by the Company to third parties
without any expectation of confidentiality.

13. “Dispute” means any dispute, disagreement, claim, or controversy arising in
connection with or relating to the Agreement, or to the validity,
interpretation, performance, breach, or termination of the Agreement.

14. “Employment Agreement” means any employment contract that was entered into
between the Parties and is in effect as of the relevant time, as such employment
contract may be amended or supplemented from time to time; provided, however, if
there is no such Employment Agreement in effect at the relevant time, then any
reference in this Agreement to an Employment Agreement shall be disregarded and
have no force or effect for all purposes of this Agreement.

15. “Employment Period” means the time period during which the Executive is
employed as an employee or officer of the Company or any Affiliate.

16. “Employment Termination Date” means the date that the Executive’s employment
with the Company, and its Affiliates if applicable, is terminated for whatever
reason. Notwithstanding anything contained herein to the contrary, the date on
which such a “separation from service” (as defined in Section 409A) takes place
shall be the “Employment Termination Date” with respect to any payment of
deferred compensation hereunder that is subject to, and not exempt under,
Section 409A.

17. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

18. “Good Reason” means the occurrence of any one or more of the following
events (which first occurs within the time period beginning on the Change in
Control Date and ending at the end of the twelfth (12th) month immediately
following the month containing the Change in Control Date), except as a result
of actions taken in connection with termination of the Executive’s employment
for Cause or Disability, and without the Executive’s specific written consent:

 

  (a)

The assignment to the Executive of any duties that are inconsistent, in any
material respect, with the Executive’s position, which in this definition
includes status, reporting relationship to the Board or corporate executives,
office, title, scope of responsibility over corporate level staff or operations
functions, or

 

A-4



--------------------------------------------------------------------------------

  responsibilities as an officer of the Company, or any other material
diminution in the Executive’s position, authority, duties, or responsibilities,
other than, in any case or circumstance, an isolated and inadvertent action not
taken in bad faith that is remedied by the Company within ten (10) Business Days
after notice thereof to the Company by the Executive;

 

  (b) The Company requires the Executive to be based at any office or location
farther than thirty (30) miles from the Executive’s principal office location
immediately before the Change in Control, except for required business travel to
the extent not substantially greater than the Executive’s travel obligations
immediately before the Change in Control;

 

  (c) A diminution in the Executive’s Base Salary or annual bonus opportunity of
more than ten percent (10%) from the highest amount in effect at any time within
six (6) months before the Change in Control or any time thereafter; or

 

  (d) Any failure by the Company to obtain an assumption of this Agreement by
its successor in interest pursuant to Section 15, or any action or inaction that
constitutes a material breach by the Company of this Agreement.

Notwithstanding the foregoing definition of “Good Reason”, the Executive cannot
terminate his employment hereunder for Good Reason unless the Executive (1)
first notifies the Board in writing of the event (or events) which the Executive
believes constitutes a Good Reason event under clauses (a), (b), (c) or (d)
(above) within sixty (60) calendar days from the date of such event, and (2)
provides the Company with at least thirty (30) calendar days to cure, correct or
mitigate the Good Reason event so that it either (A) does not constitute a Good
Reason event hereunder or (B) the Executive specifically agrees, in writing,
that after any such modification or accommodation made by the Company, such
event does not constitute a Good Reason event hereunder.

The Executive’s mental or physical incapacity following the occurrence of any of
the circumstances described in clauses (a) through (d) (above) shall not affect
the Executive’s ability to terminate employment for Good Reason, and the
Executive’s death following delivery of a Notice of Termination for Good Reason
shall not affect the Designated Beneficiary’s entitlement to any benefits
provided hereunder upon a termination of employment for Good
Reason. Notwithstanding anything herein to the contrary, the Executive’s
resignation under this Agreement, with or without Good Reason, shall not affect
the Executive’s ability to terminate employment by reason of the Executive’s
retirement or to be eligible to receive benefits under any retirement or pension
plan of the Company and its Affiliates.

This definition of “Good Reason” is intended to comply with the requirements for
such a definition under Section 409A, but only to the extent that Section 409A
is applicable to the payment or benefit being provided under the Agreement and,
in that case, this term shall be interpreted in a manner which is consistent
with such intent under Section 409A.

19. “Notice” means a written communication complying with Section 20 of the
Agreement (“Notify” has the correlative meaning).

 

A-5



--------------------------------------------------------------------------------

20. “Notice of Termination” means a written Notice which (a) indicates the
specific termination provision in the Agreement that is being relied upon, (b)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (c) if the Employment
Termination Date is other than the date of receipt of such Notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such Notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder, or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing such Party’s rights hereunder.

21. “Party” means either the Company or the Executive, which are the parties to
this Agreement.

22. “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, or other entity, including any successor (by merger or
otherwise) of such entity, except for purposes of the definition of Change in
Control herein which uses a definition of “Person” under the Exchange Act.

23. “Plan” means any bonus, incentive compensation, savings, retirement, stock
option, stock appreciation, stock ownership or purchase, pension, deferred
compensation, or health or welfare benefits plan, policy, practice, program or
arrangement of (including any separate contract or agreement with) the Company
or any Affiliate for its employees, including any “employee benefit plan” as
defined in Section 3(3) of ERISA, but such term does not include (a) any
Employment Agreement or (b) any severance pay benefit plan that is maintained
generally for the employees of the Company or any Affiliate.

24. “Section 409A” means Code Section 409A, including the Treasury Regulations
and other authoritative guidance issued thereunder by the appropriate
governmental entity.

25. “Severance Payment” means an amount equal to the sum of:

 

  (a) two times the Executive’s highest Base Salary in effect at any time within
12 months before the effective date of the Change in Control; plus

 

  (b) 85,000 shares of Common Stock, fully vested.

26. “Severance Payment Event” means either: (a) the termination of the
Executive’s employment with the Company and all Affiliates, for any reason other
than (i) voluntarily by the Executive without Good Reason or (ii) involuntarily
by the Company for Cause, provided that in any case such termination must occur
within the time period beginning on the Change in Control Date and ending on the
last day of the twelfth (12th) month next following the month containing the
Change in Control Date (the “Protection Period”), or (b) the termination of
Executive’s employment with the Company and all Affiliates for any reason,
including, without limitation, a voluntary termination, within the 30-day period
next following the end of the Protection Period. For purposes of clarity and not
limitation, a termination of the Executive’s employment due to Executive’s death
or Disability during the prescribed period is a Severance Payment Event. Any
termination of the Executive’s employment that does not occur within the
prescribed time limits, or is for a reason other than as described in this
paragraph, shall not be considered a Severance Payment Event.

 

A-6



--------------------------------------------------------------------------------

Any transfer of the Executive’s employment from the Company to an Affiliate,
from an Affiliate to the Company, or from one Affiliate to another Affiliate, is
not a termination of the Executive’s employment by the Company for purposes of
the Agreement (though any such transfer might, depending on the circumstances,
constitute or result in a termination of employment by the Executive for Good
Reason).

27. “Specified Employee” means a “specified employee”, as such term is defined
in Section 409A.

28. “Subsidiary” means a corporation or other entity, whether incorporated or
unincorporated, of which at least a majority of the Voting Securities is owned,
directly or indirectly, by the Company.

29. “Voting Securities” means securities or other interests having by their
terms ordinary voting power to elect members of the board of directors of a
corporation or individuals serving similar functions for a noncorporate entity.

B. INTERPRETIVE MATTERS. In the interpretation of the Agreement, except where
the context otherwise requires:

 

  (a) “including” or “include” does not denote or imply any limitation;

 

  (b) “or” has the inclusive meaning “and/or”;

 

  (c) the singular includes the plural, and vice versa, and each gender includes
each of the others;

 

  (d) captions or headings are for reference purposes only, and they are not to
be considered in interpreting the Agreement;

 

  (e) “Section” refers to a Section of the Agreement, unless otherwise stated in
the Agreement;

 

  (f) “month” refers to a calendar month; and

 

  (g) a reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof, as well as any regulation or other authority issued by the
appropriate governmental entity under, or with respect to, a statute.

[End of Exhibit A.]

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

TO

CHANGE IN CONTROL SEVERANCE AGREEMENT

CONFIDENTIAL RELEASE AGREEMENT

In consideration of the Termination Benefits set forth in that certain Change in
Control Severance Agreement (the “CiC Agreement”) dated as of             ,
2016, and as it may be amended thereafter, by and between Trans Energy, Inc.
(the “Company”) and John Corp (“Executive”), this Release Agreement (this
“Agreement”) is made and entered into by the Company and the Executive. The
Company and Executive may be individually referred to herein as “Party” and
collectively as the “Parties.”

By signing this Agreement, Executive and the Company hereby agree as follows:

 

1. Purpose. Terms used in this Agreement with initial capital letters that are
not defined herein are defined in the currently effective version of the CiC
Agreement between the Parties. The purpose of this Agreement is to provide for
the orderly termination of the employment relationship between the Parties, and
to voluntarily resolve any actual or potential disputes or claims that Executive
has or might have, as of the date of Executive’s execution of this Agreement,
against the Company and all of its respective owners, parents, predecessors,
successors, divisions, Subsidiaries, Affiliates, related companies, and
organizations, and its and their present and former agents, employees, managers,
officers, directors, attorneys, stockholders, plan fiduciaries, assigns,
representatives, executives, consultants, and all other Persons acting by,
through, or in concert with any of them (individually and collectively, the
“Released Parties”). Neither the fact that this Agreement has been proposed or
executed, nor the terms of this Agreement, are intended to suggest, or should be
construed as suggesting, that the Released Parties have acted unlawfully or
violated any federal, state or local law or regulation, or any other duty,
policy or contract.

 

2. Termination of Employment. Effective                      (the “Termination
Date”), Executive’s employment with the Company and its Affiliates has
terminated.

 

3. Termination Benefits. In consideration for Executive’s execution of, and
required performance under, this Agreement, the Company shall provide Executive
with the Termination Benefits (as such term is defined in Section 4 of the CiC
Agreement, which definition and other terms in the CiC Agreement are
incorporated herein by this reference). Executive confirms and agrees that he
would not otherwise have received, or been entitled to receive, the Termination
Benefits or benefits other than those that are required to be provided under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or such
other laws that cannot be waived. All payments hereunder shall be net of
withholding for applicable federal, state and local taxes to the extent required
by law.

 

4.

Waiver of Additional Compensation or Benefits. The Termination Benefits to be
paid to Executive constitute the entire amount of compensation and consideration
due to

 

B-1



--------------------------------------------------------------------------------

  Executive under this Agreement, and Executive acknowledges that he has no
right to seek, and will not seek, any additional or different compensation or
consideration for executing or performing under this Agreement.

 

5. Neutral Employment Reference. The Company shall provide a neutral employment
reference to any potential employers that consider the employment of Executive
or seek information concerning the reasons for the departure of Executive. The
Company will provide to any such potential employers the identity of the
positions held by Executive and the dates of Executive’s employment with the
Company.

 

6. Tax Consequences. The Company has made no representations to Executive
regarding the tax consequences of any benefits received, or to be received, by
Executive under the CiC Agreement.

 

7. Certain Continuing Obligations. Executive acknowledges and agrees that the
post-termination restrictive covenants and obligations that apply to Executive
as set forth in the CiC Agreement shall survive termination of the employment
relationship and the execution of this Agreement, and Executive shall continue
to fully honor his post-employment obligations.

 

8. Executive Representations. Executive expressly agrees to and acknowledges,
confirms and represents to the following, and intends for the Company to rely
upon the following in entering this Agreement:

(a) The term “Released Parties” means the Company and all of its Affiliates, and
its and their present and former employees, managers, officers, directors,
owners, partners, agents, attorneys, stockholders, plan fiduciaries,
representatives, and successors and assigns, all other Persons acting by,
through or in concert with any of them (collectively, the “Released Parties”).

(b) Executive has not filed any complaints, charges, claims or actions against
the Company or any of the other Released Parties with any court, agency, or
commission regarding any of the matters related to this Agreement or to his
employment or separation from service with the Company. By executing this
Agreement, Executive hereby waives the right to recover in any proceeding
Executive may bring before the federal Equal Employment Opportunity Commission
(“EEOC”) or any state human rights commission, or in any proceeding brought by
the EEOC or any state human rights commission on Executive’s behalf, against the
Company or any of the other Released Parties.

(c) Executive, by entering into this Agreement, is releasing the Released
Parties from any and all claims that Executive may have against them under
federal, state, or local laws, which have arisen on or before the Release
Effective Date (as defined on the signature page of this Agreement).

(d) Executive, by entering into this Agreement, is waiving all claims that
Executive may have against the Released Parties under the federal Age
Discrimination in Employment Act of 1967, as amended (i.e., 29 USC § 621 et
seq.), which have arisen on or before the Release Effective Date.

 

B-2



--------------------------------------------------------------------------------

(e) Executive has reviewed all aspects of this Agreement, and has carefully read
and fully understands this Agreement.

(f) Executive has been hereby advised to consult with an attorney of his choice
before signing this Agreement.

(g) Executive is knowingly and voluntarily entering into this Agreement, and has
relied solely and completely upon his own judgment and, if applicable, the
advice of his attorney before entering into this Agreement.

(h) Executive is not relying upon any representations, promises, predictions,
projections, or statements made by or on behalf of the Company or any of the
other Released Parties, other than those that are specifically stated in this
Agreement.

(i) Executive represents and acknowledges that in executing this Release, he
does not rely, and has not relied, on any prior oral or written communications,
promises, agreements, statements, inducements, understandings, or
representations by the Company or any of the Released Parties, except as
expressly contained in this Agreement. Further, Executive expressly disclaims
any reliance on any prior oral or written communications, promises, agreements,
statements, inducements, understandings, or representations in entering into
this Agreement and, therefore, Executive understands and agrees that he is
precluded from bringing any fraud or similar claim against the Company or any of
the other Released Parties associated with any such communications, promises,
agreements, statements, inducements, understandings, or representations, and he
is hereby entering into this Agreement based on his own independent judgment.

(j) Executive acknowledges that this Agreement shall be binding on Executive,
and on his spouse, heirs, administrators, representatives, executors,
beneficiaries, successors and assigns.

(k) Executive agrees that this Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for or against, either of
the Parties.

(l) Executive does not waive any right or claim that initially arose for the
first time after the Release Effective Date.

(m) Executive will receive payment of consideration under this Agreement that is
beyond what Executive was entitled to receive before entering into this
Agreement.

(n) Executive understands and agrees that this Agreement shall not in any way be
construed as an admission by the Released Parties of any unlawful or wrongful
acts whatsoever against Executive or any other Person; and the Released Parties
specifically disclaim any liability to, or wrongful acts against, Executive or
any other Person.

 

9.

Release. Executive, on behalf of himself and his spouse, heirs, administrators,
representatives, executors, beneficiaries, successors and assigns (individually
and collectively, the “Releasing Parties”), hereby fully, unconditionally and
forever releases,

 

B-3



--------------------------------------------------------------------------------

  acquits and discharges the Released Parties, jointly and severally, from and
against any and all claims, demands, actions, lawsuits, grievances, liabilities,
and obligations of any nature whatsoever that the Releasing Parties had, have or
may ever have against the Released Parties, or that might be assigned by the
Releasing Parties, whether known or unknown, fixed or contingent, as of the
Release Effective Date. Executive acknowledges, understands and agrees that this
Agreement specifically includes, without limitation, (a) law or equity claims;
(b) contract (express or implied) or tort claims; (c) claims arising under any
federal, state or local laws of any jurisdiction that prohibit age, sex, race,
national origin, color, disability, religion, veteran, military status, sexual
orientation or any other form of discrimination, harassment, hostile work
environment or retaliation (including, without limitation, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act of 1990, the Americans with
Disabilities Act Amendments Act of 2008, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871,
42 U.S.C. Section 1981, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Executive Polygraph Protection Act, the Worker
Adjustment and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly
Ledbetter Fair Pay Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Genetic Information and Nondiscrimination Act of 2008,
the Texas Commission on Human Rights Act, the Texas Labor Code, Section 1558 of
the Patient Protection and Affordable Care Act of 2010, the Consolidated Omnibus
Budget Reconciliation Act of 1985, and any other federal, state or local laws of
any jurisdiction); (d) claims under any other federal, state, local, municipal
or common law whistleblower protection, discrimination, wrongful discharge,
anti-harassment or anti-retaliation statute or ordinance; (e) claims arising
under ERISA; or (f) any other statutory or common law claims related to
Executive’s employment or separation from employment with the Company or its
Affiliate. Executive further represents that, as of the Release Effective Date,
he has not been the victim of any illegal or wrongful acts by any of the
Released Parties, including, without limitation, discrimination, retaliation,
harassment or any other wrongful act based on sex, age, race, religion, or any
other legally protected characteristic.

The release contained in this Section 9 does not include the following: (a) a
claim for which the facts giving rise to such claim first occurred after the
Release Effective Date; (b) any eligibility to receive continuation of health
care coverage to the extent required under COBRA; (c) any vested benefit under
any Plan to the extent required by ERISA and the terms of the Plan; (d) any
claim for worker’s compensation benefits that is currently pending as of the
Release Effective Date; (e) any right of Executive to be indemnified by the
Company or an Affiliate in his capacity as an officer or employee of the Company
or any Affiliate during his employment period through the Termination Date, or
as an insured under any applicable liability policy; (f) any claim challenging
the validity of this release under the Older Workers Benefit Protection Act; and
(g) any claim or cause of action by or on behalf of Executive (or his
beneficiary) for (i) any payment or other benefit that is required under the CiC
Agreement or any Plan, prior to the receipt thereof, or (ii) any breach of the
CiC Agreement by the Company.

 

10.

Time to Consider Offer of Termination Benefits. Executive shall have, and by
signing this Agreement Executive acknowledges and represents that he has been
given, a time

 

B-4



--------------------------------------------------------------------------------

  period of at least twenty-one (21)] [forty-five (45)] days to consider whether
to elect to sign this Agreement, and to thereby waive and release the rights and
claims addressed in this Agreement [Add if 45-day period applies: , and
Executive acknowledges that attached to this Agreement is a list provided to
Executive by the Company of (a) the job titles and ages of all employees
selected for participation in the employment termination or exit incentive
program pursuant to which Executive is being offered this Agreement, (b) the job
titles and ages of all employees in the same job classification or
organizational unit who were not selected for participation in the program, and
(c) information about the unit affected by the program, including any
eligibility factors for such program and any time limits applicable to such
program]. [End] Although Executive may sign this Agreement prior to the end of
the applicable time period (as specified above), Executive may not sign this
Agreement on or before the Termination Date. In addition, if Executive signs
this Agreement prior to the end of the applicable time period, Executive shall
be deemed, by doing so, to have certified and agreed that the decision to make
such election prior to the expiration of the applicable time period is knowing
and voluntary and was not induced by the Company through: (a) fraud,
misrepresentation, or a threat to withdraw or alter the offer prior to the end
of the applicable time period; or (b) an offer to provide different terms or
benefits in exchange for signing the Agreement prior to the expiration of
applicable time period.

 

11. Seven Day Revocation Period. Executive may revoke this Agreement at any time
within seven (7) days after he signs it. To revoke the Agreement, Executive must
deliver written Notice of such revocation to the attention of John Corp,
President of the Company, within seven (7) days after the date that he signs
this Agreement. Executive further understands that if he does not revoke the
Agreement within seven (7) days following its execution (excluding the date of
execution), it will become effective, binding, and enforceable as of the Release
Effective Date.

 

12. Agreement Not to Sue. Except as required by law that cannot be waived,
Executive agrees that he will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or claim before any court, agency or tribunal
against the Company or any other Released Party arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company or an Affiliate, or any of the other matters
discharged and released in this Agreement. Executive further understands and
agrees that if he, or someone acting on his behalf, should file, or cause to be
filed, any such claim, charge, complaint, or action against the Company and/or
any other Released Party, Executive expressly waives any and all rights to
recover any damages or other relief from the Company and/or other Released Party
including, without limitation, costs and attorneys’ fees. Executive further
represents and warrants that he has not filed or lodged, and has no outstanding
claims, including, without limitation, any lawsuits, charges of discrimination,
or administrative proceedings, against the Company or any of the Released
Parties regarding matters that have been released pursuant to this Agreement.

 

B-5



--------------------------------------------------------------------------------

13. Participation in Investigations. Notwithstanding any other provision of the
Agreement to the contrary, the Agreement is not intended to interfere or prevent
Executive from filing a charge or claim with any governmental agency charged
with investigating employment claims, including, but not limited to, the EEOC,
or, from participating in, cooperating with, or providing truthful evidence in
connection with an investigation being conducted by a governmental agency
responsible for investigating employment claims; provided, however, Executive
hereby agrees that such filing or participation does not give Executive the
right to recover any damages or equitable relief (including, but not limited to,
reinstatement, back pay, front pay, damages, and attorneys’ fees) against the
Company or any of the other Released Parties based on his release of claims in
this Agreement. By executing this Agreement, Executive also hereby waives the
right to recover monetary damages in any proceeding he may bring before the EEOC
or any state or local human rights commission or in any proceeding brought by
the EEOC or any state or local human rights commission (or any other agency) on
Executive’s behalf.

 

14. Release by the Company. Provided that Executive executes this Agreement and
does not revoke this Agreement as provided in Section 11, the Company, on behalf
of itself and its successors and assigns, hereby fully and forever releases,
acquits and discharges Executive from all claims, demands, actions, lawsuits,
grievances, and obligations of any nature whatsoever that the Company has or
might have against Executive as of the Release Effective Date arising from or in
any way connected with or related to Executive’s past service as an officer,
director, employee, or agent of the Company or any of its Affiliates; provided,
however, that any such release (a) shall not apply to any claims, demands,
actions, lawsuits, grievances or causes of action that the Company may have
against Executive for past conduct that constitutes fraud or willful misconduct,
(b) shall not serve to waive or release any rights or claims of the Company that
first arise after the Release Effective Date, and (c) shall not affect any
future obligation which Executive may have to the Company or any other Released
Party under the terms of this Agreement, the CiC Agreement, and any Employment
Agreement.

 

15. Cooperation. After Executive’s termination of employment, he agrees to
cooperate with the Company on the terms and conditions as set out in the CiC
Agreement.

 

16. Severability. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid, or
unenforceable provision has not been included herein.

 

17.

Relief. It is further understood and agreed that if a violation of any term of
this Agreement is asserted, the Party who asserts such violation shall have the
right to seek specific performance of that term and/or any other necessary and
proper relief as permitted by law or equity, including but not limited to,
damages from any court of competent jurisdiction, and the prevailing Party shall
be entitled to recover its reasonable costs and attorney’s fees. Nothing in this
Agreement will be construed to prevent Executive from challenging the validity
of this Agreement under the Age Discrimination in Employment Act or Older
Workers’ Benefit Protection Act. Executive further understands and agrees

 

B-6



--------------------------------------------------------------------------------

  that if he, or someone acting on his behalf, files, or causes to be filed, any
such claim, charge, complaint, or action against the Company, any Affiliate, or
other Released Parties, Executive expressly fully waives and relinquishes any
right to recover any damages or other relief, whatsoever, from the Company, its
Affiliates, and/or other entities, including costs and attorneys’ fees.

 

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective heirs, executors, beneficiaries,
personal representatives, successors and permitted assigns hereunder, but
otherwise this Agreement shall not be for the benefit of any third parties.

 

19. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties and fully supersedes and replaces any and all prior agreements,
promises, representations, or understandings, written or oral, between the
Company (and any other Released Party) and the Executive that relates to the
subject matter of this Agreement. This Agreement may be amended or modified only
by a written instrument identified as an amendment hereto that is executed by
both Parties. Executive acknowledges that in executing this Agreement, Executive
does not rely, and has not relied, upon any oral or written representation,
promise or inducement by the Company and/or any of the other Released Parties,
except as expressly contained in this Agreement.

 

20. Choice of Law and Forum. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of West Virginia,
except to the extent preempted by controlling federal law, but without regard to
principles of conflict of laws that might direct the application of the law of
another forum. Any action to enforce the provisions of this Agreement, or any
Dispute relating to this Agreement, must be brought in any federal or state
court of competent jurisdiction in Pleasants County, West Virginia and the
Parties hereby waive any objection to such exclusive venue including, without
limitation, that it is inconvenient. For all purposes of this Agreement, the
term “Dispute” means any dispute, disagreement, controversy, claim, or cause of
action arising in connection with or relating to this Agreement or to
Executive’s employment or termination of employment with the Company.

 

21. Waiver of Jury Trial. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES TO IRREVOCABLY WAIVE TRIAL BY JURY, AND THAT ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT SHALL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

B-7



--------------------------------------------------------------------------------

22. Waiver. A Party’s waiver of any breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any later
breach of the same or any other provision hereof by such Party.

 

23. Assignment. The Agreement may be assigned by the Company to its successor in
interest, in which case the rights and obligations of the Company under the
Agreement shall inure to the benefit of and shall be binding upon its successor
in interest which shall then be the “Company” Party as referenced herein. Except
as provided in the Agreement, Executive may not assign the Agreement, or any of
his rights or obligations under the Agreement, without the written consent of
the Company. Any attempted assignment by Executive in violation of the Agreement
shall be null and void.

 

24. Amendment. The Agreement may be amended or modified only by a written
instrument identified as an amendment hereto that is executed by both Parties.

 

25. Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement.

PLEASE READ CAREFULLY BEFORE SIGNING

 

  •   Executive acknowledges that he has carefully read and understands the
terms of this Agreement and his obligations hereunder.

 

  •   Executive acknowledges that he has been advised to review this Agreement
with an attorney of his choosing.

 

  •   Executive acknowledges that he has been given at least 21 days to consider
whether to sign this Agreement. Executive acknowledges that if he signs this
Agreement before the end of such period, it will be his personal and voluntary
decision to do so.

 

  •   Executive understands that this Agreement will not become effective or
enforceable until after the 7-day revocation period has expired. The Company
will have no obligations to Executive under this Agreement or the CiC Agreement
if Executive revokes the Agreement during such 7-day period.

 

  •   This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall be deemed one
and the same instrument.

I ACKNOWLEDGE THAT (1) I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, (2) I
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, (3) I AM RELEASING CLAIMS, AND (4) I
AM VOLUNTARILY ENTERING INTO THIS AGREEMENT.

***

 

B-8



--------------------------------------------------------------------------------

THE UNDERSIGNED STATES THAT HE HAS CAREFULLY READ THE FOREGOING AGREEMENT; THAT
HE HAS BEEN GIVEN AN OPPORTUNITY TO REVIEW THE AGREEMENT FOR A TWENTY-ONE (21)
DAY PERIOD AND HAS BEEN ADVISED TO CONFER WITH LEGAL COUNSEL BEFORE EXECUTING
IT; THAT HE HAS BEEN FURNISHED WITH THE TOLL FREE NUMBER OF THE WEST VIRGINIA
STATE BAR (1-866-989-8227 or 1-866-989-3617); THAT HE HAS HAD THE CONTENTS OF
THIS AGREEMENT EXPLAINED TO HIM AND/OR THAT HE KNOWS AND UNDERSTANDS THE
CONTENTS THEREOF; AND THAT HE HAS EXECUTED THE AGREEMENT AS A FREE AND VOLUNTARY
ACTION. THE UNDERSIGNED HAS ALSO BEEN EXPRESSLY INFORMED THAT HE HAS THE RIGHT
TO REVOKE HIS ACCEPTANCE OF THIS AGREEMENT BY NOTICE TO THE EMPLOYER WITHIN
SEVEN (7) DAYS AFTER ITS EXECUTION.

[Signature page follows.]

 

B-9



--------------------------------------------------------------------------------

Please review this document carefully as it includes a release of claims.

IN WITNESS WHEREOF, the Executive has entered into this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf
by its duly authorized officer, to be effective as of the date this Agreement is
executed by Executive as set forth beneath Executive’s signature below (the
“Release Effective Date”).

This document was presented to Executive on                      [TO DO].

 

COMPANY By:  

 

Printed Name:  

 

Title:  

 

Date:  

 

Address: 210 Second Street, P.O. Box 393, St. Marys, West Virginia 26170

Executive may not sign this Agreement on or before his Termination Date.

 

EXECUTIVE     WITNESS

 

   

 

Executive’s Signature     Witness’ Signature     Title:  

 

Printed Name: John Corp     Printed Name:  

 

Date:  

 

    Date:  

 

Address for Notice:      

 

     

 

     

 

     

 

B-10